The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the communication filed on 06/17/2022. Claims 1-18 were pending in the application.  Claims 1-3, 5, 7-9, 11, 13-15 and 17 have been allowed. Claim 1, 7 and 13 are independent claims.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 06/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/534,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Nathan Mutter on July 18th, 2022 followed by an e-mail.
The application has been amended as follows: 
1.	(Currently Amended) An anomaly and ransomware detection system, comprising:
a storage device configured to store one or more snapshots of a primary machine; and
one or more processors in communication with the storage device and a production system, the one or more processors configured to perform one or more anomaly and ransomware detection operations that are offloaded to a cloud-based software-as-a-service platform, the one or more anomaly and ransomware detection operations comprising:
taking a first snapshot and a second snapshot of the primary machine and storing the first snapshot and the second snapshot in the storage device;
identifying one or more changes in filesystem metadata based on the first snapshot and the second snapshot;
generating training data based on the  one or more changes in the filesystem metadata; 
training a first machine-learning model and a second machine-learning model using the training data, wherein the training of the first machine-learning model and the second machine-learning model is based on the training data being derived from snapshot-based metadata, and wherein the first machine-learning model is configured to detect anomalies and the second machine-learning model is configured to detect whether an anomaly is a ransomware encryption anomaly;
detecting [[an]] the anomaly from a new snapshot of the primary machine using the first machine-learning model; and
passing, in response to detecting the anomaly, the new snapshot of the primary machine through the second machine-learning model to detect whether the detected anomaly is a ransomware encryption anomaly.
2.	(Currently Amended) The anomaly and ransomware detection system of claim 1, wherein the storage device is a backup storage device and the  one or more changes in the filesystem metadata are sourced from a backup system that includes the backup storage device.
3.	(Currently Amended) The anomaly and ransomware detection system of claim 1, wherein the one or more anomaly and ransomware detection operations are performed without impacting the production system.
4.	(Canceled) 
5.	(Previously Presented) The anomaly and ransomware detection system of claim 1, wherein the first machine-learning model and the second machine-learning model comprise an anomaly model, an encryption model, or both.
6.	(Canceled)
7.	(Currently Amended) A computer-implemented method at an anomaly and ransomware detection system, the anomaly and ransomware detection system including one or more processors in communication with a storage device and a production system, the one or more processors configured to perform one or more anomaly and ransomware detection operations that are offloaded to a cloud-based software-as-a-service platform, the one or more anomaly and ransomware detection operations, comprising:
taking a first snapshot and a second snapshot of a primary machine and storing the first snapshot and the second snapshot in the storage device;
identifying one or more changes in filesystem metadata based on the first snapshot and the second snapshot;
generating training data based on the  one or more changes in the filesystem metadata; 
training a first machine-learning model and a second machine-learning model using the training data, wherein the training of the first machine-learning model and the second machine-learning model is based on the training data being derived from snapshot-based metadata, and wherein the first machine-learning model is configured to detect anomalies and the second machine-learning model is configured to detect whether an anomaly is a ransomware encryption anomaly;
detecting [[an]] the anomaly from a new snapshot of the primary machine using the first machine-learning model; and
passing, in response to detecting the anomaly, the new snapshot of the primary machine through the second machine-learning model to detect whether the detected anomaly is a ransomware encryption anomaly.
8.	(Currently Amended) The computer-implemented method of claim 7, wherein the storage device is a backup storage device and the  one or more changes in the filesystem metadata are sourced from a backup system that includes the backup storage device.
9.	(Currently Amended) The computer-implemented method of claim 7, wherein the one or more anomaly and ransomware detection operations are performed without impacting the production system.
10.	(Canceled)
11.	(Previously Presented) The computer-implemented method of claim 7, wherein the first machine-learning model and the second machine-learning model comprise an anomaly model, an encryption model, or both.
12.	(Canceled) 
13.	(Currently Amended) A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform one or more anomaly and ransomware detection operations that are offloaded to a cloud-based software-as-a-service platform, the one or more anomaly and ransomware detection operations comprising:
taking a first snapshot and a second snapshot of a primary machine and storing the first snapshot and the second snapshot in a storage device;
identifying one or more changes in filesystem metadata based on the first snapshot and the second snapshot;
generating training data based on the  one or more changes in the filesystem metadata; 
training a first machine-learning model and a second machine-learning model using the training data, wherein the training of the first machine-learning model and the second machine-learning model is based on the training data being derived from snapshot-based metadata, and wherein the first machine-learning model is configured to detect anomalies and the second machine-learning model is configured to detect whether an anomaly is a ransomware encryption anomaly;
detecting [[an]] the anomaly from a new snapshot of the primary machine using the first machine-learning model; and
passing, in response to detecting the anomaly, the new snapshot of the primary machine through the second machine-learning model to detect whether the detected anomaly is a ransomware encryption anomaly.
14.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the storage device is a backup storage device and the  one or more changes in the filesystem metadata are sourced from a backup system that includes the backup storage device.
15.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the one or more anomaly and ransomware detection operations are performed without impacting a production system.
16.	(Canceled) 
17.	(Previously Presented) The non-transitory, machine-readable medium of claim 13, wherein the first machine-learning model and the second machine-learning model comprise an anomaly model, an encryption model, or both.
18.	(Canceled)



EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-9, 11, 13-15 and 17 are allowed. The following is an examiner’s statement of reasons for allowances:   
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed 06/17/2022, page no. 8-11), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
The prior art of record Rangasamy (US Patent Publication No 2019/0171966 A1) teaches data that may include metadata and other data associated to each component of the application. The snapshot of the data may be used for creating the applications Different versions of snapshot may be stored along with a time stamp.
The prior art of record Stickle (US Patent No 11,170,104 B1) teaches that a crypto 3virus is a malicious computer virus that uses cryptography to design malicious software. The crypto virus encrypts computer victim’s files and the computer victim is required to pay the creator of the malware in order to receive a needed session key. The machine learning service may construct a machine learning model. The recorded data may be used as training data for establishing predictor functions.
But none of the reference mentioned above teaches “training a first machine-learning model and a second machine-learning model using the training data, wherein the training of the first machine-learning model and the second machine-learning model is based on the training data being derived from snapshot-based metadata, and wherein the first machine-learning model is configured to detect anomalies and the second machine-learning model is configured to detect whether an anomaly is a ransomware encryption anomaly”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433